Citation Nr: 0627377	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-32 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for injuries or 
diseases of the feet, to include jungle rot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to November 
1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for 
hypertension and jungle rot/foot injury.  


FINDINGS OF FACT

1.  There is no competent evidence of injuries or diseases of 
the feet, to include jungle rot, during service.  

2.  There is no competent evidence of hypertension during 
service or within one year of separation from service.  


CONCLUSION OF LAW

1.  Injuries or diseases of the feet, to include jungle rot, 
were not incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Id. 

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in August 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional VCAA letter was sent to the 
veteran in March 2005.  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, there is no competent evidence that 
the veteran suffered from hypertension or any foot injury or 
disease during service or for many years after separation 
from service, or that any current hypertension or foot injury 
or disease is related to service.  As such, the Board find 
that a VA examination is unnecessary because there is no 
reasonable possibility that an examination would result in 
findings favorable to the veteran.  See 38 U.S.C.A. 
5103A(a)(2); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Service medical records, VA treatment records and treatment 
records from the Federal Bureau of Prisons and the Texas 
Department of Criminal Justice have been obtained.  The 
veteran has not identified any other records, and there are 
no outstanding records.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service medical records are absent for any complaint of or 
treatment for the veteran's feet, or any indication that he 
had hypertension.  The first evidence of record that the 
veteran had any condition involving his feet is a notation in 
an April 1993 report of medical examination from the Federal 
Correctional Institution in Texarcana.  This notation 
indicates that the veteran suffered from athlete's foot and 
onychomycosis.  In an associated medical history report, the 
veteran indicated that he did not have nor ever had high or 
low blood pressure.  The first evidence of record of even a 
single high blood pressure measurement is found in a January 
1999 clinical record obtained from the Texas Department of 
Criminal Justice.  

The veteran's assertion that his current disease of the feet 
and hypertension had their onset during service or were 
caused by service is not competent evidence of onset during 
service or of the required nexus between these claimed 
disabilities and his service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Therefore, the record is absent for any competent evidence 
that the veteran's disabilities on appeal had their onset 
during service or within any presumptive period, or are 
otherwise etiologically related to his service.  As the first 
evidence of these conditions did not occur until many years 
after separation from service, there is no evidence pertinent 
to service on which to base entitlement to service 
connection.  For these reasons, the veteran's claims for 
entitlement to service connection for hypertension and 
injuries or diseases of the feet, to include jungle rot, must 
be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for injuries or diseases of 
the feet, to include jungle rot, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


